 Case 2:19-cr-00877-CCC Document 170 Filed 12/11/20 Page 1 of 1 PageID: 3581




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY

UNITED STATES                  *
                               *
   v.                          *      C$6(NO. 19-877
                               *
MATTHEW BRENT GOETTSCHE        *
                               *
                             *****
 ORDER REGARDING USE OF VIDEO CONFERENCING/TELECONFERENCING

        In accordance with Standing Order 2020-06, this Court finds:
  ✔      That the Defendant (or the Juvenile) has consented to the use of video

teleconferencing/teleconferencing to conduct the proceeding(s) held today, after consultation

with counsel; and

The proceeding(s) held on this date may be conducted by:
  ✔      Video Teleconferencing

         Teleconferencing, because video teleconferencing is not reasonably available for the

following reason:

                The Defendant (or the Juvenile) is detained at a facility lacking video

        teleconferencing capability.

                Other:




Date:   12/11/2020                                           s/Michael A. Hammer
                                                             Honorable Michael A. Hammer
                                                             United States Magistrate Judge
